DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 18, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-10, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawkes (US2017/0066138).
As to claim 1, Hawkes discloses a fibrillar, directional adhesive assembly (grasping devices using directional adhesives - see paragraphs [0001-0002]), as illustrated in Figures 1-9C,  comprising a carriage (support frame – see Figure 1A) having a first lateral side and a second lateral side adjacent to the first lateral side (support frame has a first end and a second end);  a layer of fibrillar, directional adhesive (see annotated Figure 8A below); and at least one load component (tile tendon) connecting the layer of fibrillar, directional adhesive, the first lateral side and the second lateral side of the carriage, wherein the 

[AltContent: arrow]
    PNG
    media_image1.png
    230
    812
    media_image1.png
    Greyscale

Layer of Adhesive
With claim 2, a backing component  (adhesive tile) to which the layer of fibrillar, directional adhesive is attached, wherein the at least one load component (tile tendon) connects to the layer of fibrillar, directional adhesive through the backing component.
As to claim 9, Hawkes discloses a gripper (grasping devices using directional adhesives - see paragraphs [0001-0002, 0015] and Figures 8A-8D), as illustrated in Figures 1-9C, comprising a frame (support frame – see Figure 1A),  and at least two fibrillar, directional adhesive assemblies slidably (two rigid tiles with microwedge adhesive are shown opposite to each other  - see paragraph [0047] and Figure 8A) connected to the frame, and arranged in differing directions, each of the at least two fibrillar, directional adhesive assemblies comprising a carriage having a first lateral side and a second lateral side adjacent to the first lateral side (support frame has a first end and a second end); a layer of fibrillar, directional adhesive (microwedges  - see Figure 8A); and at least one load component (tile tendon) connecting the layer of fibrillar, directional adhesive, the first lateral side, and the second lateral side of the carriage, wherein the at least one load component is capable of loading shear force from the carriage to the layer of fibrillar, directional adhesive along a first direction and a second direction 
With claim 10, each of the at least two fibrillar, directional adhesive assemblies further comprises 
a backing component (back side of the film is glued to a fiberglass sheet using RTV silicone adhesive (Smooth-On Sil-Poxy)– see paragraph [0043]) to which the layer of fibrillar, directional adhesive is attached, wherein the at least one load component connects to the layer of fibrillar, directional adhesive through the backing component.
As to claim 17, Hawkes discloses a robot with a gripper (robotic applications – see paragraph [0002] and grasping devices using directional adhesives - see paragraph [0001] and Figures 8A-8D), as illustrated in Figures 1-9C, comprising a frame (support frame – see Figure 1A),  and at least two fibrillar, directional adhesive assemblies slidably (two rigid tiles with microwedge adhesive are shown opposite to each other  - see paragraph [0047] and Figure 8A) connected to the frame, and arranged in differing directions, each of the at least two fibrillar, directional adhesive assemblies comprising a carriage having a first lateral side and a second lateral side adjacent to the first lateral side (support frame has a first end and a second end); a layer of fibrillar, directional adhesive (microwedges  - see Figure 8A); and at least one load component (tile tendon) connecting the layer of fibrillar, directional adhesive, the first lateral side, and the second lateral side of the carriage, wherein the at least one load component is capable of loading shear force from the carriage to the layer of fibrillar, directional adhesive along a first direction and a second direction substantially perpendicular to the first direction (Load Tendon is pulled, which  in turn tensions the two Tile Tendons (FIG. 8C).  Initially, the load is mostly in shear; shear before normal is crucial - see paragraph [0049])  from the carriage to the layer of fibrillar, directional adhesive along a first direction and a second direction substantially perpendicular to the first direction (As the load increases, 
With claim 18, each of the at least two fibrillar, directional adhesive assemblies further comprises 
a backing component (back side of the film is glued to a fiberglass sheet using RTV silicone adhesive (Smooth-On Sil-Poxy)– see paragraph [0043]) to which the layer of fibrillar, directional adhesive is attached, wherein the at least one load component connects to the layer of fibrillar, directional adhesive through the backing component.
Allowable Subject Matter
Claims 3-8, 11-16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Majidi, Spenko, Grohmann, Dadkhah, and Cutkosky are cited as being relevant art, because each prior art shows an adhesive assembly comprising a carriage and a layer of fibrillar directional adhesive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


STEPHEN A. VU
Primary Examiner
Art Unit 3652



/STEPHEN A VU/Primary Examiner, Art Unit 3652